Citation Nr: 0714836	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  02-12 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a cold injury of the right foot.

2.  Entitlement to an evaluation in excess of 10 percent for 
a cold injury of the left foot.

3.  Entitlement to an evaluation in excess of 10 percent for 
a left deviated nasal septum, postoperative residuals.

4.  Entitlement to a compensable evaluation for excision 
chalazion both upper eyelids.  

5.  Entitlement to a 10 percent evaluation based on multiple, 
non-compensable, service-connected disabilities.

6.  Entitlement to service connection for gout.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and May 2002 rating decisions of 
the Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran had requested a travel Board hearing which was 
scheduled for September 2006; however the veteran did not 
appear for that hearing.  

The claim of entitlement to a compensable evaluation for 
excision chalazion both upper eyelids is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's residuals of cold injury to the right lower 
extremity are primarily manifested by cold sensitivity with 
accompanying numbness in weather below 30 degrees; the 
disorder is not productive of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities.

2.  The veteran's residuals of cold injury to the left lower 
extremity are primarily manifested by cold sensitivity with 
accompanying numbness in weather below 30 degrees; the 
disorder is not productive of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities.

3.  The veteran's residuals of a left deviated septum are 
manifested by saddle nose deformity and not greater than 50 
percent nasal obstruction in each side due to nasal septal 
deviation.  

4.  The veteran's claim for benefits pursuant to 38 C.F.R. § 
3.324 is rendered moot.

5.  A preponderance of the probative and competent medical 
evidence of record is against a finding that the veteran 
currently suffers from gout, there is no current diagnosis of 
gout of record; nor was gout diagnosed during service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of cold injury to the right lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.110, Diagnostic Code 7122 
(2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of cold injury to the left lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.110, Diagnostic Code 7122 
(2006).

3.  The criteria for an evaluation in excess of 10 percent a 
left deviated nasal septum, postoperative residuals, have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.20, 4.97, Diagnostic Codes 6502, 6513 (2006).

4.  The claim for a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities pursuant to 
the provisions of 38 C.F.R. § 3.324 must be denied by 
operation of law.  38 C.F.R. § 3.324 (2006).

5.  Gout was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303(b) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claims, 
including that which he was to provide and that which VA 
would provide, in a January 2002 letter issued prior to the 
March and May 2002 decisions on the claims.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met in this case.

The four content requirements have also been satisfied.  The 
October 2002 letter fulfilled the first content requirement 
by explaining the evidence required for establishing service-
connection.  Subsequent to the grant of service connection 
for bilateral foot conditions, a duty to assist letter was 
issued in October 2003 informing the veteran that to 
substantiate his claims for an increased ratings, the 
evidence must show that his service-connected conditions had 
gotten worse.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has also been met, 
in the January 2002 letter.  In the October 2003 letter, the 
RO instructed the veteran to submit the following: evidence 
showing an increase in the severity of his service-connected 
disabilities, including medical treatment records; the dates 
and places of treatment received at VA facilities; sufficient 
identifying information regarding other records the veteran 
would like the RO to obtain on his behalf; and a completed 
release form to allow the RO to obtain private medical 
records.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would obtain relevant 
records held by any federal agency, including medical records 
from the military and VA; that VA would assist him in getting 
identified private medical and employment records if the 
veteran executed the necessary release forms; and that VA 
could request a medical examination to assess his disability.

Finally, the fourth content requirement has been met.  The 
January 2002 notice letter that was provided to the veteran 
specifically requested that he tell us (VA) about any 
additional information or evidence that he wanted to be 
obtained. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, in March 2006, the veteran was 
provided with notice of the type of information and evidence 
needed to substantiate his claims for an increased disability 
rating, but he was not provided with pre-decisional notice of 
the type of evidence necessary to establish an effective date 
when an increase is granted.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The duty to assist the veteran has been satisfied in this 
case.  Service, VA, and private medical records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claims.  The veteran was 
provided with VA compensation and pension (C&P) examinations 
in 2004 and March 2006, and VA medical records current 
through March 2006 are of record.  In June 2004, the veteran 
indicated that he had no further evidence to submit.


Factual Background

The service medical records reflect that in December 1980 the 
veteran was seen for complaints of foot pain and sought 
treatment for frozen feet.  Records indicate that he was not 
exposed to temperatures below 40 degrees and there were no 
clinical abnormalities noted.  An impression of stress 
injury, secondary to wearing cold weather boots was made.  
The veteran was treated for a head injury in 1981, which 
ultimately resulted in surgery for a deviated left nasal 
septum (nasal septoplasty) in December 1981.  

Private medical records show that the veteran was seen in 
November 2000, at which time a history of multiple traumatic 
incidents to the nasal complex with a deviated septum 
producing obstructive airway problems was noted.  It was 
recommended that the veteran undergo nasal septoplasty and 
turbinectomy, which were performed in November 2000.

By rating action of June 2001, service connection for post-
operative residuals of a left deviated nasal septum was 
granted and a non-compensable evaluation was assigned 
effective from September 2000.

VA records indicate that the veteran was seen in November 
2001 with complaints of left great toe pain.  A history of 
frostbite 20 years previously with similar symptoms was 
noted.  An assessment of arthralgia, rule out gout, was made.

VA records reflect that the veteran was seen in May 2002 with 
complaints of left nasal obstruction.  Physical examination 
revealed nasal mucosa intact with small inferior septal 
perforation.  There was improvement in the left nasal 
obstruction with a Cottle maneuver.  There was no dorsal or 
nasal root deviation.  An assessment of left nasal 
obstruction secondary to left internal valve collapse was 
made.  Later in May 2002, the veteran complained of bilateral 
nasal obstruction with congestion and heavy secretions 
causing fluctuating nasal obstruction.  A sinus CT was 
ordered.  When seen in August 2002, the veteran complained of 
left greater than right nasal congestion, rhinorrhea and 
sneezing and indicated that desired correction of saddle 
nose.  An assessment of saddle nose/septal deviation/airway 
resistance was made and it was noted that the veteran wanted 
to wait for surgery.

In a February 2003 rating decision, service connection was 
granted for cold injuries of the right and left feet, 
evaluated as 10 percent disabling, effective from September 
2000.  

A VA examination of the joints was conducted in March 2003 
and the claims folder was reviewed.   The veteran complained 
of obstruction of the left nasal passage and indicated that 
he had used multiple types of nasal spray, with no 
improvement.  Examination of the nose revealed a saddle nose 
deformity.  It was noted that one nasal septum was obstructed 
and the other produced good airflow.  There was no tenderness 
to palpation in the bony portion of the nose.   An impression 
of intermittent obstruction of the left nasal passage and a 
saddle nose deformity was made.  The examiner explained that 
this was a functional and cosmetic problem, which was stable 
and had not worsened. 

The veteran also reported that he sustained cold injuries to 
both feet during service while stationed in Germany.  He 
complained of diffuse pain in the feet that did not involve 
the toes as well as bilateral heel and great toe pain.  He 
also complained of cold sensitivity in the feet if the 
temperature dropped below 40 degrees.  The VA examination 
report also indicated that the veteran claimed to have gout, 
but had no documented gouty attacks.  Examination revealed 
tenderness under the calcaneus on the plantar surface at the 
insertion of the plantar fasciitis of both feet.  There was 
some tenderness of the right foot and both feet had some 
tenderness at the base of the 5th metatarsal and plantar 
surfaces of the metatarsal head.  The toes had full range of 
motion and 5/5 strength bilaterally.  Sensory examination was 
completely intact.  Fairly severe pes planus was also noted.  
An impression of symptoms of cold sensitivity and pain if the 
temperature falls below about 40 degrees.  The examiner added 
that neurological examination of the feet was normal and the 
veteran did not have any sensory deficits on examination.  

The examiner also concluded that there was no evidence of 
gouty arthritis by history, laboratory data or physical 
examination.  It was explained that the veteran's problems of 
pain in the great toes was a metatarsalgia and it was also 
noted that he had plantar fasciitis.

A VA examination of the feet was conducted in March 2004.  
The veteran complained that when the weather got below 40 
degrees, his feet tingled and hurt and sweated excessively.  
He complained of pain on weight-bearing, worse in cold 
weather.  On examination, gait was normal and there was no 
pain on movement of the joints.  There was no evidence of 
abnormal weight bearing.  The examiner noted that the veteran 
had flat feet, most likely congenital.  The examiner 
commented that residuals of cold injuries would not preclude 
employment.  X-ray films of the feet revealed no abnormality 
of either foot, and no evidence of pes planus.  Physical 
examination revealed severe pes planus (flat feet with 
moderate tenderness on the plantar surfaces of both feet).  
It was noted that circulation appeared to be adequate. 
Neurological examination showed normal reflexes.  Sensory 
examination showed some decrease in vibratory and pinprick 
sensation in the distal feet and toes with position sensation 
and light touch maintained.  Diagnoses of residual frostbite 
with neuropathy of the distal feet and toes manifesting 
decreased vibratory and pinprick sensation; and pes planus 
with severe metatarsalgia, were made. 

A VA examination of the nose was conducted in April 2004, at 
which time the veteran complained of chronic nasal 
obstruction, primarily involving the left side.  Examination 
of the nose revealed mild anterior cartilaginous nasal septal 
deviation to the left side.  There was no mucopus present in 
the nose or nasopharynx.  There was no significant nasal 
obstruction on the right side.  There was 20 to 30 percent 
nasal obstruction present on the let side.  A diagnosis of 
mild nasal septal deviation was made.  The examiner commented 
that it seemed apparent that the veteran had only minimal 
septal deviation on the left side.  

In June 2005, the veteran was seen with complaints of a 
nodule forming on the top of the feet laterally and of 
painful feet.  X-ray films of the feet taken at that time 
revealed no abnormalities and no evidence of pes planus.  
Stable appearance of the left foot since the study of 
November 2001 was noted.  

VA records indicate that the veteran was seen in July 2005 at 
which time it was noted that the veteran had undergone 
cartilage repair 6 months earlier and complained that he was 
still not able to breathe well.  It was noted that he was 
using a nasal steroid, but continued to complain of left 
sided nasal obstruction.  Assessments of saddle nose/septal 
deviation/septal perforation (2 mm in size) were made.  

A VA examination of the nose was conducted in March 2006 at 
which time the veteran complained of recurrent nasal 
obstruction.  It was noted that VA records showed that the 
veteran was scheduled for a septorhinoplasty in October 2005, 
but failed to keep that appointment.  Examination of the nose 
revealed flattening of the nasal bones with a saddle nose 
deformity.  There was significant nasal septal deviation 
present with approximately 50% nasal obstruction on each 
side.  There was some hypertrophy present of the inferior 
turbinates and a small 2 mm nasal septal perforation was 
noted.  There was no mucopus present in the nose or 
nasonpharynx and no polyps were noted.  A diagnosis of 
acquired nasal deformity with saddle nose deformity and 
approximately 50% nasal obstruction present on each side from 
nasal septal deviation.  It was noted that the veteran's 
employment, social and daily activity functioning should not 
be adversely effected by his disability of the nose.  

A VA examination of the veins and arteries was also conducted 
by VA in March 2006.  The veteran complained of cold 
sensitivity when the temperature dropped below 30 degrees, 
with symptoms of tingling and difficulty walking.  Bilateral 
foot examination was positive for pes planus.  There was no 
pain on manipulation and weight-bearing was normal.  
Peripheral pulses were normal and deep tendon reflexes were 1 
to 2+ and equal in the lower extremities bilaterally.  There 
was good pinprick sensation in both lower extremities and no 
loss of vibratory sensation.  Active range of motion did not 
produce any weakness, fatigue, or incoordination.  A 
diagnosis of status post cold injury to the right and left 
foot with residuals of cold sensitivity at 30 degrees or 
below with tingling and numbness and difficulty walking at 
those times.  The veteran reported that there had been no 
change since his last examination for a cold injury which was 
conducted in March 2004.

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the principal concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

	A.  Cold Injuries - Right and Left Foot

The veteran is currently assigned separate 10 percent 
disability evaluations for his residuals of cold injury to 
the right and left lower extremities pursuant to 38 C.F.R. § 
4.110, Diagnostic Code 7122.  Under that diagnostic code, a 
10 percent disability evaluation is contemplated for 
arthralgia or other pain, numbness, or cold sensitivity.  A 
20 percent disability evaluation is warranted for arthralgia 
or other pain, numbness, or cold sensitivity plus tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
residuals of cold injury to the right and left lower 
extremities.  The medical evidence of record does not show 
him to have tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities, such as osteoporosis, subarticular punched out 
lesions, or osteoarthritis, due to his service-connected foot 
disabilities.  In fact, both the 2004 and 2006 VA 
examinations fail to document any clinical evidence of tissue 
loss, hyperhidrosis, or punched out lesions.  The Board notes 
that sensory examination done in 2004 had revealed some 
decrease in vibratory and pinprick sensation of the feet; 
however on repeat testing done in 2006 these manifestations 
were not shown.  

In 2006, the VA examiner did indicate that the veteran had 
cold sensitivity, and experienced some discomfort and 
numbness in temperatures under 30 degrees; however, at that 
time there was no loss of sensation, no tenderness, no pain 
on manipulation and no weakness, fatigue or incoordination on 
active range of motion.  In essence cold sensitivity (with 
related tingling and numbness in below freezing temperatures) 
was the only symptom attributed to the veteran's cold weather 
injuries.  X-ray films of the feet taken in June 2005 were 
normal.  As such, the medical evidence of record shows that 
the veteran's service-connected cold injury residuals are 
primarily productive of cold sensitivity with numbness in the 
lower extremities.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for an increased evaluation for residuals of cold injury to 
the right and left lower extremities and the claim for 
increased evaluations is denied.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected residuals of 
cold injury to the right and left lower extremities have 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected residuals of cold injury to 
the right and left lower extremities under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

	B.  Left Deviated Nasal Septum

The veteran has argued that his service-connected post-
operative residuals of a left deviated nasal septum warrant a 
rating in excess of 10 percent.

The veteran's residuals of a left deviated nasal septum are 
rated as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Codes 6502.  Under diagnostic code 6502, deviation 
of the nasal septum is rated as 10 percent disabling, the 
maximum available, for a 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97.  

Under diagnostic code 6513, chronic maxillary sinusitis is 
rated as 10 percent disabling for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  Id.  
A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.

The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical records; 
statements of the veteran; reports of VA examinations dated 
in 2004 and 2006; and VA outpatient treatment records.  
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds the veteran's residuals of a deviated nasal 
septum most closely approximate the criteria for the 
currently assigned 10 percent rating.

The evidence does not show that an evaluation in excess of 10 
percent is warranted at any time during the appeal period for 
residuals of left deviated nasal septum under DC 6502.  Since 
the claim for service connection was filed in 2000, the 
veteran's complaints (primarily, pain, nasal congestion and 
nasal obstruction) have essentially remained unchanged, and 
have been clearly documented in the examination reports.  A 
review of the recent VA examinations noted above shows that 
when examined in 2004 the veteran had 0% blockage of the 
right nasal passage and a 20 to 30% obstruction on the left 
side; when more recently examined in 2006 a 50% blockage was 
noted bilaterally.  There is no indication of record that the 
veteran has nasal obstruction on either side in excess of 50% 
blockage, which is consistent with the currently assigned 10 
percent evaluation.   Because the veteran has been awarded 
the maximum schedular rating available for residuals of a 
dislocated nose, the Board finds that consideration of the 
Rating Schedule does not provide any basis for the award of a 
higher rating.

The Board finds no other provision upon which to assign a 
higher rating.  In this regard, there have been no clinical 
findings that the veteran had polyps to warrant a 30 percent 
rating under DC 6522; in fact, the 2006 VA examination report 
indicates that no polyps were noted.  Moreover, sinusitis has 
never been diagnosed, nor is there any showing of sinus 
problems manifested by three or more incapacitating episodes 
per year requiring prolonged antibiotic treatment, or by more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting as 
required for a higher 30 percent evaluation under Diagnostic 
Code 6513. 38 C.F.R. § 4.97 (2006).  The veteran does not 
contend, nor does the objective medical evidence of record 
support a finding of bacterial rhinitis (DC 6523) or 
granulomatous rhinitis (DC 6524).  Id.

A 10 percent evaluation is the maximum schedular evaluation 
available for the veteran's residuals of a left deviated 
nasal septum and as discussed herein a higher schedular 
rating is not warranted.  The Board has also considered an 
extraschedular rating.  In doing so, however, the Board finds 
that an extraschedular rating is not warranted since the 
record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis. See 38 C.F.R. 
§ 3.321(b)(1) (2006).  Specifically, there is no evidence 
that this disability alone interferes markedly with 
employment in a way not contemplated by the schedular rating.  
Following an examination of the veteran's nose in 2006, the 
VA examiner reported that the veteran's employment, social 
and daily activity functioning should not be adversely 
effected by his disability of the nose.  Nor is there any 
evidence that the condition has caused repeated 
hospitalizations, or that there were any other exceptional 
disabling characteristics that would not be addressed by the 
schedular rating criteria.

Accordingly, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level, and that a remand 
for consideration of an extraschedular evaluation is not 
warranted.  The clinical findings presented throughout the 
veteran's claim do not support an evaluation higher than 10 
percent.  Under the circumstances, the Board concludes the 
current level of disability shown is encompassed by the 
rating assigned and with due consideration to the provisions 
of 38 C.F.R. § 4.7, a higher evaluation is not warranted for 
any portion of the time period under consideration.  

	C.  Entitlement to a 10 percent evaluation based on 
multiple, non-compensable, service-connected disabilities

When a veteran is suffering from two or more separate, 
permanent, service-connected disabilities of such character 
as clearly to interfere with normal employability, even 
though none of the disabilities may be of a compensable 
degree under the rating schedule, a 10 percent evaluation may 
be assigned, but not in combination with any other rating.  
38 C.F.R. § 3.324 (2006).

At this time, service connection is in effect for: a cold 
injury of the right foot; a cold injury of the left foot and 
for a left deviated nasal septum, postoperative residuals, 
each of which is assigned a 10 percent evaluation.  The 
veteran's only non-compensable service connected disability 
consists of excision chalazion both upper eyelids.    

Inasmuch as the veteran does not have two or more separate, 
permanent, non-compensable service-connected disabilities of 
such character as clearly to interfere with normal 
employability, the provisions of 38 C.F.R. § 3.324 no longer 
apply.  The law is dispositive of this issue, and the claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

	D.  Service Connection - Gout

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With chronic disease shown as such in service (or within an 
applicable presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all the 
evidence, including that pertinent to service, establishes 
that the disorder was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the veteran's service medical records are 
entirely negative for any diagnosis of gout.  Post-service 
records indicate that in November 2001, the veteran was seen 
with complaints of left great toe pain and a history of 
frostbite 20 years previously.  At that time, an assessment 
of arthralgia, rule out gout, was made.  Subsequently, when 
examined by VA in 2003, the VA examination report indicated 
that the veteran claimed to have gout, but had no documented 
gouty attacks.  The examiner concluded that there was no 
evidence of gouty arthritis by history, laboratory data or 
physical examination.  It was explained that the veteran's 
problems of pain in the great toes was a metatarsalgia and it 
was also noted that he had plantar fasciitis.  Accordingly, 
the post-service evidence does not currently contain, nor has 
it ever contained a clear clinical diagnosis of gout.  

A claim for service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  In this case, there is no current diagnosis of 
the claimed disability, i.e., gout.  Accordingly, the appeal 
must fail, and the service connection claim for gout must be 
denied on this basis alone.

In summary, inasmuch as the veteran has no current diagnosis 
of gout, the preponderance of the evidence is against the 
veteran's claim and service connection for such is not 
warranted.  See Brammer, supra.  See also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit-of-the-doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for gout.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An evaluation in excess of 10 percent for residuals of cold 
injury to the right lower extremity is denied.

An evaluation in excess of 10 percent for residuals of cold 
injury to the left lower extremity is denied.

Entitlement to an evaluation in excess of 10 percent for a 
left deviated nasal septum, postoperative residuals, is 
denied.

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324, is denied.

Entitlement to service connection for gout is denied. 


REMAND

With respect to the veteran's increased rating claim for an 
eye disorder, characterized as excision chalazion both upper 
eyelids, the Board believes that additional evidentiary 
development is warranted.  In addition, the Board believes 
that due process concerns associated with VA's duty to assist 
must be addressed on remand. 

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim and requires 
VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the failure by the BVA to 
enforce compliance with the requirements of 38 U.S.C.A. § 
5103(a) for VA to inform a claimant of the information or 
evidence necessary to substantiate a claim, as well as to 
inform a claimant of which evidence VA would seek to provide 
and which evidence the claimant is to provide, is remandable 
error.

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
increased rating claim involving a bilateral eye disorder; 
such notice must be provided for the veteran.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, it appears that in March 2006, the veteran 
was provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date as related 
to the claim on appeal. 

Furthermore, according to the most recent SSOC issued in 
April 2006, the veteran was to undergo an eye examination on 
March 15, 2006.  On that date he reported for other VA 
examinations; however, he was apparently sent home in error 
before the eye examination was conducted.  The SSOC indicates 
that an eye examination was rescheduled for March 22, 2006, 
and that the veteran did not appear for it.  

Initially, the Board observes that there is no notice of a 
rescheduled examination of record.  More significantly though 
is the fact that the file includes VA medical records dated 
on March 22, 2006, which reflect that the veteran was seen 
for a routine care visit that day, and that he underwent a 
battery of tests that day.  However, although the veteran was 
clearly at the VA medical facility in North Texas on March 
22, 2006, there was no mention of any VA eye examination and 
clearly that examination wasn't conducted.  The Board 
believes that, through no fault of the veteran's, he has not 
had the opportunity to receive an updated eye examination, 
and that accordingly, this examination should be scheduled 
for him, with appropriate notice given to him.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a VCAA 
letter in connection with his increased 
rating claim for an eye disorder.  The 
letter should inform him: (1) of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
about the information and evidence that 
VA will seek to provide; (3) about the 
information and evidence he is expected 
to provide; and (4) ask him to provide 
any evidence in his possession that 
pertains to the claim.  

2.  The RO is requested to make 
arrangements for a VA examination of the 
eyes.  A complete history of the claimed 
eye disorder, characterized as excision 
chalazion both upper eyelids, should be 
obtained from the veteran.

a.  All indicated tests and studies 
should be conducted and all clinical 
findings reported in detail, to include 
corrected and uncorrected visual acuity.  
All currently manifested eye disorders 
should be diagnosed and the examiner 
should discuss whether any currently 
manifested eye conditions are related to 
or manifestations of the excision 
chalazion both upper eyelids, or are 
unrelated thereto.

b.  A rationale should be provided for 
all opinions expressed.  The veteran's 
claims file should be made available to 
the examiner prior to examination, and 
the examination report should reflect 
whether the examiner reviewed the 
veteran's claims file  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO to include 
consideration of any additional evidence 
added to the file since the SSOC issued 
in April l2006.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


